
	

113 HRES 529 IH: Recognizing March 31 as “César Chávez Day” in honor of the accomplishments and legacy of César Estrada Chávez.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 529
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Cárdenas (for himself, Mr. Gutiérrez, Mr. Sires, Mr. Vargas, Mr. Honda, Ms. Loretta Sanchez of California, Mr. Pastor of Arizona, Ms. Linda T. Sánchez of California, Mr. Garcia, Ms. Lee of California, Mr. Veasey, Mrs. Negrete McLeod, Ms. Schakowsky, Mr. Castro of Texas, Ms. Speier, Mr. Grijalva, Ms. Moore, Ms. Michelle Lujan Grisham of New Mexico, Mr. Farr, Mr. Takano, and Mr. Horsford) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing March 31 as César Chávez Day in honor of the accomplishments and legacy of César
			 Estrada Chávez.
	
	
		Whereas César Estrada Chávez was born on March 31, 1927, near Yuma, Arizona;
		Whereas César Estrada Chávez spent his early years on a family farm;
		Whereas, at the age of 10, César Estrada Chávez joined the thousands of migrant farm workers
			 laboring in fields and vineyards throughout the Southwest after a bank
			 foreclosure resulted in the loss of the family farm;
		Whereas César Estrada Chávez, after attending more than 30 elementary and middle schools and
			 achieving an eighth grade education, left school to work full time as a
			 farm worker to help support his family;
		Whereas at the age of 17, César Estrada Chávez entered the United States Navy and served the United
			 States with distinction for 2 years;
		Whereas in 1948, César Estrada Chávez returned from military service to marry Helen Fabela, whom he
			 had met while working in the vineyards of central California;
		Whereas César Estrada Chávez and Helen Fabela had 8 children;
		Whereas, as early as 1949, César Estrada Chávez was committed to organizing farm workers to
			 campaign
			 for safe and fair working conditions, reasonable wages, livable housing,
			 and outlawing child labor;
		Whereas in 1952, César Estrada Chávez joined the Community Service Organization, a prominent Latino
			 civil rights group, and worked with the organization to coordinate voter
			 registration drives and conduct campaigns against discrimination in East
			 Los Angeles;
		Whereas César Estrada Chávez served as the national director of the Community Service Organization;
		Whereas in 1962, César Estrada Chávez left the Community Service Organization to found the
			 National Farm Workers Association, which eventually became the United Farm
			 Workers of America;
		Whereas under the leadership of César Estrada Chávez, the United Farm Workers of America organized
			 thousands of migrant farm workers to fight for fair wages, health care
			 coverage, pension benefits, livable housing, and respect;
		Whereas César Estrada Chávez was a strong believer in the principles of nonviolence practiced by
			 Mahatma Gandhi and Dr. Martin Luther King, Jr.;
		Whereas César Estrada Chávez effectively used peaceful tactics that included fasting for 25 days in
			 1968, 25 days in 1972, and 38 days in 1988, to call attention to the
			 terrible working and living conditions of farm workers in the United
			 States;
		Whereas, through his commitment to nonviolence, César Estrada Chávez brought dignity and respect to
			 organized farm workers and became an inspiration to and a resource for
			 individuals engaged in human rights struggles throughout the world;
		Whereas the influence of César Estrada Chávez extends far beyond agriculture and provides
			 inspiration for those working to better human rights, empower workers, and
			 advance the American Dream, which includes all individuals of the United
			 States;
		Whereas César Estrada Chávez died on April 23, 1993, at the age of 66 in San Luis, Arizona, only
			 miles from his birthplace;
		Whereas more than 50,000 people attended the funeral services of César Estrada Chávez in Delano,
			 California;
		Whereas César Estrada Chávez was laid to rest at the headquarters of the United Farm Workers of
			 America, known as Nuestra Señora de La Paz, located in the Tehachapi
			 Mountains in Keene, California;
		Whereas, since the death of César Estrada Chávez, schools, parks, streets, libraries, and other
			 public facilities, as well as awards and scholarships, have been named in
			 his honor;
		Whereas more than 10 States and dozens of communities across the United States honor the life and
			 legacy of César Estrada Chávez each year on March 31;
		Whereas March 31 is recognized as an official State holiday in California, Colorado, and Texas, and
			 there is growing support to designate the birthday of César Estrada Chávez
			 as a national day of service to memorialize his heroism;
		Whereas during his lifetime, César Estrada Chávez was a recipient of the Martin Luther King, Jr.,
			 Peace Prize;
		Whereas, on August 8, 1994, César Estrada Chávez was posthumously awarded the Presidential Medal of
			 Freedom;
		Whereas, on October 8, 2012, President Barack Obama authorized the Secretary of the Interior to
			 establish a César Estrada Chávez National Monument in Keene, California;
		Whereas President Barack Obama honored the life of service of César Estrada Chávez by proclaiming
			 March 31, 2013, to be César Chávez Day and by asking all people of the United States to observe March 31 with service, community, and
			 education programs to honor the enduring legacy of César Estrada Chávez;
			 and
		Whereas the United States should continue the efforts of César Estrada Chávez to ensure equality,
			 justice, and dignity for all people of the United States: Now, therefore,
			 be it
	
		That the House of Representatives—
			(1)recognizes César Chávez Day to honor the accomplishments and example of César Estrada Chávez, a great hero of the United
			 States;
			(2)pledges to promote the legacy of César Estrada Chávez; and
			(3)encourages the people of the United States to commemorate the legacy of César Estrada Chávez and to
			 always remember his great rallying cry, ¡Sí, se puede!, which is Spanish
			 for Yes, we can!.
			
